COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:     01-11-00552-CV

Trial court case number: 2010-12207

Trial court:               269th District Court of Harris County, Texas

         On March 26, 2012, the Court issued an order abating this case for further proceedings in
the trial court. On July 27, 2012, appellant Cecil Adams filed a motion for reinstatement, to
which he attaches a copy of an order of the trial court. In the attached exhibit, the trial court
found that Cecil Adams has presented one non-frivolous issue on appeal and that the complete
appellate record is necessary for determination of that issue. The trial court therefore ordered the
district clerk to file the clerk’s record within 30 days of the trial court’s order, ordered the court
reporter to file the reporter’s record within 30 days of the order, and ordered the district clerk to
file a supplemental clerk’s record containing the order. Nevertheless, no clerk’s record or
reporter’s record has been filed with this Court. Further, neither the trial court clerk nor any of
the parties have provided us with the trial court’s order regarding whether Maxine Adams
received notice of the hearing on the contest to her affidavit of indigence.
        Accordingly, based on the trial court’s order, the district clerk is ORDERED to file the
complete clerk’s record no later than 30 days from the date of this order. The district clerk is
further ORDERED to file a supplemental clerk’s record containing the trial court’s orders of
April 5, 2012 and May 15, 2012 within 10 days of the date of this order.

       It is further ORDERED that the court reporter file the complete reporter’s record no later
than 30 days from the date of this order. 1


1
       On August 9, 2012, the court reporter filed a one-volume record of the Motion for
       Directed Verdict hearing. The court reporter also filed a letter with the Court, explaining
       that the appellants only designated this single volume under Texas Rule of Appellate
       Procedure 34.6(b). Nevertheless, the trial court found that the entire transcript of the
       proceedings was necessary to the appeal and ordered preparation of the entire reporter’s
       record. Accordingly, because the complete reporter’s record is necessary to the appeal,
       the court reporter shall prepare and file the complete record.
        Appellant Cecil Adams’ motion to reinstate is hereby DENIED. The case will be
reinstated when the supplemental clerk’s records containing the trial court’s findings regarding
both Cecil Adams and Maxine Adams are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: August 30, 2012